ORDER
The following order has been entered on the motion filed on the 19th of April 2016 by defendant and designated Defendant-Appellee’s Motion to Vacate Bill of Costs: The motion is allowed. Not having been found guilty in the above-captioned matter, defendant is not obligated to pay court costs.
By order of the Court in Conference, this 9th day of June, 2016.
s/Ervin. J.
For the Court
WITNESS my hand and the seal of the Supreme Court of North Carolina, this the 10th day of June, 2016.
J. BRYAN BOYD Clerk, Supreme Court of North Carolina
s/M.C. Hacknev Assistant Clerk, Supreme Court of North Carolina